Filed Pursuant to Rule 433 Registration No. 333-155631 CFC Member Capital Securities Once again, CFC is offering a unique way to share in our cooperative success and plan for the future. They’re called CFC Member Capital Securities. They’re available only to members and they’re available now. CFC Member Capital Securities are an easy way for you to invest in CFC. Just as the original members of CFC invested in their future about 40 years ago, you now have the opportunity to invest in your future and help CFC raise capital in the marketplace at the same time. All CFC voting members—including RUS borrowers—are eligible to purchase the securities. The minimum denomination will be $25,000, and will increase in multiples of $5,000.
